                                                         ~         .   ----
                                                         . LSDC SD~Y
                                                             oocr,a:,r
UNITED STATES DISTRICT COURT                                 ELEC !RO\ICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                DOC:::
                                                             DA TF 1--11-J::--D-:_2_/_2_c_)_2_c_,
MARKEITH PARKS, on behalf of himse~f
and all others similarly situated,

                               Plaintiff,
                                                   18 Civ.         6936     (LLS)
                 - against -
                                                  MEMORANDUM & ORDER
AINSWORTH PET NUTRITION, LLC d/b/a
Rachael Ray Nutrish and J.M. SMUCKER
COMPANY,

                               Defendants.


     On April 18, 2019, this court granted defendant Ainsworth

Pet Nutrition, LLC's motion to dismiss plaintiff Markeith Parks'

complaint, with leave to amend (Dkt. No.         31).        Parks then filed

the Amended Complaint       ("Am. Compl.")   (Dkt. No.       32), on behalf of

himself and all others similarly situated, reasserting claims of

deceptive business practices in violation of New York General

Business Law ("NYGBL")      § 349,   false advertising in violation of

NYGBL § 350, and breach of express warranty.

     Defendants now move again to dismiss the Amended Complaint,

or alternatively,    stay the action pending guidance from the

Environmental Protection Agency ("EPA")         and Food and Drug

Administration    ("FDA")   on the use of the term "natural" in food

labeling.   For the reasons that follow,        the motion to dismiss is

again granted.

     Defendant Ainsworth Pet Nutrition, LLC is a wholly-owned

subsidiary of defendant J.M. Smucker Company and does business


                                      -1-
under the name "Rachael Ray Nutrish."          Rachael Ray Nutrish

advertises and labels its line of Super Premium Food for Dogs

("Products")      as "natural."    Parks alleges that the Products

contain residues of glyphosate, an "unnatural biocide"          (Arn.

Compl.    ~   4), and that Rachael Ray Nutrish does not disclose the

Products' presence of glyphosate.           Parks also alleges that he

relied on the representation that the Products were "natural"

when purchasing them.

     The court's April 18, 2019 Opinion & Order noted that the

original complaint did not set forth "the amount of glyphosate

in the Products or whether that amount is harmful or innocuous,"

and granted Parks "leave to replead facts supporting an

inference that there was a material amount of glyphosate in the

Products."

     Parks argues that the amount of glyphosate is not relevant

to materiality, and that it is misleading to label a food

"natural" if it contains any glyphosate,          regardless of the

amount.       However,   the April 18, 2019 Opinion & Order already

addressed that argument: "But a reasonable consumer would not be

so absolutist as to require that 'natural' means there is no

glyphosate, even an accidental and innocuous amount,          in the

Products."       It also stated,   "The presence of negligible amounts

of glyphosate in a dog food product that do not have harmful,

'toxic,' or 'carcinogenic' effects is not likely to affect


                                      -2-
consumers' decisions in purchasing the product and is thus not

material."    See In re Sling Media Slingbox Advert. Litig., 202

F. Supp. 3d 352, 360     (S.D.N.Y. 2016)    ("Not all deceptive acts or

practices are actionable under§ 349; only those acts or

practices that are 'likely to mislead a reasonable

consumer acting reasonably under the circumstances.'")

     In his Amended Complaint, Parks alleges that laboratory

testing of the Products purchased in New York detected the

presence of glyphosate at a level of 19.85 parts per billion

("ppb"), or 0.01985 parts per million ("ppm"), and an "effective

glyphosate level" 1 of 42.08 ppb, or 0.04208 ppm.          That level is

approximately 0.005%     (or 0.01% if using the "effective

glyphosate level") of the FDA's allowed tolerance level of 400

ppm for glyphosate residues in "animal feed."           40 C.F.R. §

180.364 (a) (1).

     The level of glyphosate in the tested Products is

negligible and significantly lower than the FDA's limit, which

supports a finding that the Products' glyphosate residue is not

likely to affect consumer choice, and that labeling them

"natural" is not materially misleading to a reasonable consumer.

See Axon v. Citrus World, Inc., 354 F. Supp. 3d 170, 183



1 According to the Food and Agriculture Organization, the "effective
glyphosate level" is calculated as the sum of the weight of detected
glyphosate residue plus one-and-a-half times the detected weight of AMPA,
which is a metabolite of glyphosate.  Am. Compl. 1 53.


                                     -3-
       (E.D.N.Y. 2018)    ("the court concludes that it is not plausible

       to allege that a reasonable consumer would interpret the brand

       label 'Florida's Natural' as meaning that the product contains

       no traces of glyphosate"); In re Gen. Mills Glyphosate Litig.,

       No. 16 Civ. 2869    (MJD/BRT), 2017 WL 2983877, at *l, *5 (D. Minn.

       July 12, 2017)    (in case involving oat-based food products that

       "contain 0.45 parts per million of glyphosate," "It is

       implausible that a reasonable consumer would believe that a

       product labelled as having one ingredient-oats-that is "100%

       Natural" could not contain a trace amount of glyphosate that is

       far below the amount permitted for organic products."); Yu v. Dr

       Pepper Snapple Grp.,   Inc., No. 18 Civ. 6664     (BLF), 2019 WL

       2515919, at *3    (N.D. Cal. June 18, 2019):

            Plaintiff has failed to meet this standard-that a reasonable
            consumer would understand "natural" to have the definition
            attributed to it by Plaintiff. I.e., Plaintiff does not
            sufficiently allege facts showing how or why a reasonable
            consumer would understand "Natural" or "All Natural
            Ingredients" to mean the utter absence of residual pesticides,
            which Plaintiff admits are on the order of 0.02 and 0.06 parts
            per million acetamiprid, respectively, for the applesauce and
            apple juice products in question.


            For the same reasons, a reasonable consumer would not

       interpret the label "natural" as a warranty that the Products do

       not contain any glyphosate, even a negligible amount.

            Accordingly,    Park's claims of deceptive business practices,

       false advertising, and breach of express warranty are dismissed.

       Defendants' arguments concerning standing, a stay pending


                                          -4-


~i__
guidance from the FDA and EPA, and punitive damages need not be

addressed.

                              CONCLUSION

     Defendant's motion to dismiss the Amended Complaint (Dkt.

No. 40)   is granted.

     So ordered.

Dated:       New York, New York
             February 20, 2020


                                        LOUIS L. STANTON
                                            U.S.D.J.




                                  -5-
